DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 12, last paragraph to page 16, first paragraph of applicant’s remarks which form the basis for withdrawing the previous rejection, filed 11/03/2022, with respect to claims 1 and 23 have been fully considered and are persuasive.  The rejection of claims 1, 4, 15-17, 22 and 23 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14, 20 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The current amendment in claims 1 and 23 are referring to figs.1C and 1E only. For instance, the claim limitations “wherein the optical compensation layer (15) is disposed on the side of the first alignment film (141) away from the second liquid crystal molecular layer (140), the third alignment film (151) is disposed on a side of the first base substrate away from the liquid crystal layer (14), and a direction of the third pretilt angle is the same as the direction of the first pretilt angle” is referring to fig.1E only; or the claim limitations “the optical compensation layer is disposed on the side of the second alignment film (142) away from the second liquid crystal molecular layer, the third alignment film is disposed on a side of the second base substrate (12) away from the liquid crystal layer, and the direction of the third pretilt angle is the same as the direction of the second pretilt angle” is referring to fig.1C only. However, claim limitations of claims 10-13 are referring to figs.6A and 6C-6G, claim limitations of claims 14 and 24 are referring to fig.7 and claim limitations of claim 20 are referring to figs.8A-9B, so that none of claims 10-14, 20 and 24 is referring to figs.1C and 1E and they fail to include all the claim limitations in claims 1 and 23 respectively. Therefore, they cannot depend on claims 1 and 23 respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 4, 15-17, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, the newly amended claim limitation of claim 1. In addition, Jia CN 108761925A (See document 17288364_2022-03-09_CN_108761925_A_M.pdf) in view of Zhao CN 105911771A, Iwasaki US 2014/0293198, Sugiyama US 2008/0030655 and JI CN 211014954U (provided in IDS filed on 11/05/2021) taken along or in combination, at least fails to disclose or suggest the claim limitations of “an optical compensation layer disposed on a side of the first alignment film or the second alignment film away from the second liquid crystal molecular layer, the optical compensation layer being a +A compensation layer and including a third alignment film and a first liquid crystal molecular layer; the third alignment film being configured to anchor first liquid crystal molecules, proximate to the third alignment film, in the first liquid crystal molecular layer, so that the first liquid crystal molecules proximate to the third alignment film have a third pretilt angle; an extending direction of orthogonal projections of long axes of the first liquid crystal molecules on a plane where the third alignment film is located is parallel to an extending direction of orthogonal projections of long axes of second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located, wherein the optical compensation layer is disposed on the side of the first alignment film away from the second liquid crystal molecular layer, the third alignment film is disposed on a side of the first base substrate away from the liquid crystal layer, and a direction of the third pretilt angle is the same as the direction of the first pretilt angle; or the optical compensation layer is disposed on the side of the second alignment film away from the second liquid crystal molecular layer, the third alignment film is disposed on a side of the second base substrate away from the liquid crystal layer, and the direction of the third pretilt angle is the same as the direction of the second pretilt angle; the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2° ± 1°; a sum of an in-plane retardation of the optical compensation layer and an in-plane retardation of the liquid crystal layer is equal to a positive integer multiple of a first wavelength; and the first wavelength is in a range of 535 nm ± 50 nm; and the in-plane retardation of the optical compensation layer is in a range of 160 nm to 240 nm, and the in-plane retardation of the liquid crystal layer is in a range of 350 nm ± 25 nm” along with other claim limitations. Claims 4, 15-17 and 22 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, the newly amended claim limitation of claim 23. For instance, Jia CN 108761925A (See document 17288364_2022-03-09_CN_108761925_A_M.pdf) in view of Zhao CN 105911771A, Iwasaki US 2014/0293198, Sugiyama US 2008/0030655 and JI CN 211014954U taken along or in combination, at least fails to disclose or suggest a method of manufacturing a liquid crystal display panel, comprising: forming a first alignment film on a side of a first base substrate; forming a third alignment film on a side of a second base substrate; forming and curing a first liquid crystal molecular layer on the third alignment film, so that first liquid crystal molecules in the first liquid crystal molecular layer have a third pretilt angle, wherein the third alignment film and the first liquid crystal molecular layer constitute an optical compensation layer; the optical compensation layer is a +A compensation layer; forming a second alignment film on the first liquid crystal molecular layer; and assembling the first base substrate on which the first alignment film has been formed and the second base substrate on which the second alignment film has been formed to form a cell, and forming a second liquid crystal molecular layer between the first alignment film and the second alignment film, wherein a part, proximate to the first alignment film, of second liquid crystal molecules in the second liquid crystal molecular layer have a first pretilt angle, a part, proximate to the second alignment film, of the second liquid crystal molecules in the second liquid crystal molecular layer have a second pretilt angle, and a direction of the first pretilt angle is opposite to a direction of the second pretilt angle; an extending direction of orthogonal projections of long axes of second liquid crystal molecules anchored by the first alignment film and the second alignment film on a plane where the third alignment film is located is parallel to an extending direction of orthogonal projections of long axes of first liquid crystal molecules anchored by the third alignment film on the plane where the third alignment film is located; wherein the optical compensation layer is disposed on a side of the first alignment film away from the second liquid crystal molecular layer, the third alignment film is disposed on a side of the first base substrate away from the second liquid crystal layer, and a direction of the third pretilt angle is the same as the direction of the first pretilt angle; or the optical compensation layer is disposed on a side of the second alignment film away from the second liquid crystal molecular layer, the third alignment film is disposed on a side of the second base substrate away from the second liquid crystal layer, and the direction of the third pretilt angle is the same as the direction of the second pretilt angle; the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2° ± 1°; a sum of an in-plane retardation of the optical compensation layer and an in-plane retardation of the liquid crystal layer is equal to a positive integer multiple of a first wavelength; and the first wavelength is in a range of 535 nm ± 50 nm; and the in-plane retardation of the optical compensation layer is in a range of 160 nm to 240 nm, and the in-plane retardation of the liquid crystal layer is in a range of 350 nm ± 25 nm.











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871